Case: 13-14842   Date Filed: 03/19/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14842
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:12-cr-00059-LC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LATONYA BALDWIN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (March 19, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 13-14842    Date Filed: 03/19/2014   Page: 2 of 5


      In 1992, after serving with the Army in the first Gulf War, Latonya Baldwin

applied for disability benefits with the Veterans Administration (“VA”). On

January 11, 1994, she was granted VA disability benefits—based on a 30%

disability rating due to war trauma—for post-traumatic stress disorder (“PTSD”),

chronic back pain and chronic urethral syndrome. In September 1996, Baldwin

applied for individual unemployment benefits (“IU”), representing that she was

forced to leave her employment because of her PTSD. The VA granted the

benefits in June 1997, retroactive to October 10, 1996, and told her that she was

to inform the VA if she returned to work.

      In July 1998, Baldwin’s disability rating was changed to 100% because the

PTSD precluded her from working. In 2002, she was admitted to a VA inpatient

facility for having suicidal and homicidal ideations. In August 2003, she requested

and received an increase in her disability rating for being “housebound” and

additional benefits. In January 2004, she was rated incompetent to handle the

disbursement of her VA funds due to the severity of her PTSD. At the same time,

she began attending the University of West Florida as a full-time student. She

graduated from the University in May 2006 with a B.A. in Education. And in

August 2006, she began working as a full-time teacher.

      In April 2008, Baldwin reported to the VA that she was unemployed and

hadn’t worked in 10 to 20 years due to her PTSD. In February 2010, she informed


                                         2
               Case: 13-14842    Date Filed: 03/19/2014    Page: 3 of 5


the VA that she was still not working and that she could not work due to her

PTSD. Later that year, she graduated from the University of West Florida with a

M.A. degree.

      In September 2011, Baldwin’s Dependents’ Educational Assistance and IU

benefits were terminated effective October 10, 1996, and her special monthly

compensation based on being “housebound” was terminated effective December 3,

2010. In all, Baldwin was overpaid $205,402.

      On August 22, 2012, a federal grand jury returned an indictment against

Baldwin charging her with theft of government money, in violation of 18 U.S.C.

641, and seeking forfeiture of the overpayment. She pled guilty as charged on

April 15, 2013. On October 3, 2013, the District Court sentenced Baldwin to a

prison term of 15 months, a sentence six months below the Guidelines range of 21

to 27 months, and ordered her to make restitution to the VA in the sum of

$205,402. Baldwin now appeals her sentence. She argues that it is procedurally

unreasonable because it is based on clearly erroneous fact finding and the court

failed to explain the reason for the sentence. She says that it is substantively

unreasonable because a non-custodial sentence would have been sufficient but not

greater than necessary to meet the goals of sentencing set out in 18 U.S.C. §

3553(a). We find no merit in her appeal and therefore affirm her sentence.




                                           3
               Case: 13-14842     Date Filed: 03/19/2014    Page: 4 of 5


      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591, 169 L. Ed. 2d 445 (2007). A

sentence may be procedurally unreasonable if, for example, the court incorrectly

calculates the applicable Guidelines sentence range, or fails to consider the

sentencing factors of 18 U.S.C. § 3553(a), or fails to explain why it chose the

sentence imposed. A sentence may be substantively unreasonable if, after

examining the totality of the circumstances, we find that the § 3553(a) factors do

not support the sentence, United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008), or we are “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(en banc) (quotation omitted).

      We find no procedural unreasonableness in the challenged sentence.

Baldwin voiced no objection to the findings of fact and the Guidelines calculations

in the presentence report. In short, the court, in adopting the findings and

Guidelines calculations without objection, did not err. Then, after considering all

of Baldwin’s arguments and sentencing recommendations, the court explained why

it imposed the sentence at issue thusly:

   In imposing a sentence of 15 months imprisonment, the Court


                                           4
              Case: 13-14842    Date Filed: 03/19/2014    Page: 5 of 5


   considered the amount of money involved, the constant
   misrepresentations made by the defendant, and the duration of the
   offense occurring over many years. This sentence is below the advisory
   guideline range based on the history and characteristics of
   the defendant to include the need for the defendant to help care for her
   husband, who is in poor health, the defendant’s prior attempted
   suicide incidents, the risk of her attempting suicide while incarcerated,
   the potential difficulty for the defendant to cope while incarcerated, and
   her history of mental illness. Further, the Court considered the factors at
   18 U.S.C. § 3553(a), and the advisory nature of the United States
   Sentencing Guidelines. The Court determined that this sentence is
   reasonable and a greater sentence is not necessary to comply with the
   statutorily-defined purposes of sentencing. The Court determined this
   sentence meets the general goals of punishment and acts as a general and
   specific deterrent to others for similar conduct.

Docket Entry 57. We find no basis at all for finding Baldwin’s sentence

substantively unreasonable. If anything, the court showed considerable leniency.

      AFFIRMED.




                                         5